Citation Nr: 9928363	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of left knee injury, subsequent to January 18, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to April 
1988.

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability is manifested by a 
very slight limitation of extension and flexion, crepitus 
under the patella, and subjective complaints of pain with 
prolonged standing and working, and getting up out of a 
squatting position, but is not productive of subluxation or 
lateral instability, recurrent locking, flexion limited to 
less than 60 degrees, or extension limited to more than 5 
degrees, or any greater limitation of motion due to pain, 
incoordination.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a left 
knee injury, subsequent to January 18, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the noncompensable rating for the veteran's 
service-connected residuals of a left knee injury is 
effective January 18, 1996, the date of receipt of the 
veteran's application for compensation.  Thus, the Board will 
consider whether a higher rating is warranted subsequent to 
that date.

The veteran's service medical records indicate the veteran 
was injured in March 1986 in Korea, by twisting his left 
knee.  An April 1986 reported impression was suspect injury 
to left medial meniscus and medial collateral ligament.  A 
subsequent April 1986 report indicated status post cutaneous 
subluxation of the left patella.  The report indicated the 
knee was stable with patella retroocular pain.  A subsequent 
April 1986 report indicates the veteran had been working on 
acute rehabilitation and had been in a hinge brace.  A 
subsequent April 1986 report indicated a stable knee, good 
medial collateral ligament, and full range of motion.  The 
assessment was rehabilitation of the knee, status post 
dislocation of the patella, and no indication of meniscal 
tear at that time.  A May 1986 report indicated the veteran 
was no longer on crutches, his knee was less tender, and no 
effusion was noted.  A subsequent May 1986 report indicated 
the veteran's knee was doing much better, with no medial 
tenderness or pain with varus stress.  A June 1986 report 
indicated the veteran reported his left knee pain was not 
very bothersome, with his only pain being from patellar 
trapping.  A subsequent June 1986 report indicates his left 
knee injury was resolving.  A July 1986 report indicated the 
veteran was running over two miles with difficulty.  A 
subsequent July 1986 report indicated the veteran's knee was 
generally doing well, but that he still had some burning in 
the knee after running and difficulty jumping.  The veteran 
requested a brace.  There are no further treatment records 
pertaining to the left knee prior to the veteran's April 1998 
discharge.  His January 1988 separation physical examination 
report noted that, upon clinical evaluation, his lower 
extremities were found to be normal.  A March 1992 Army 
Reserves enlistment examination report also indicates that, 
upon clinical evaluation, his lower extremities were found to 
be normal.

A January 1997 VA orthopedic examination report indicates the 
veteran reported a lateral dislocation of his left patella, 
which he was able to reduce himself.  He indicated he was 
fully rehabilitated in service.  He currently reported a 
burning sensation in his left knee, in the lateral facet of 
the patella, but no instability.  He reported he takes 
aspirin for the pain.  He also reported working out in a gym 
five days a week, including on s stationary bicycle, and 
playing sports.  Upon physical examination a normal appearing 
knee was found, with exceptional quadriceps from working out, 
and no signs of atrophy or asymmetry.  His left patella 
tendon was noted to be nontender, no patella hesitation sign 
was found, and his femoral condyles, joint line, and tibial 
plateau were all noted to be nontender.  His left patella was 
found to be less mobile than the right.  The collateral 
ligaments were found to be stable in full extension and at 30 
degrees of flexion.  Lockman sign, McMurray sign, and pivot 
shift were all found to be negative.  The examiner indicated 
the examination was "quite difficult," as the veteran had 
"excessive guarding."  No effusion was found, examination 
of light touch in the distribution of the saphenous nerve was 
within normal limits, and no patellofemoral crepitance was 
found.  Range of motion was found to be 5 degrees of 
hyperextension and 135 degrees of flexion.  No bony 
abnormality was noted.  X-rays of the left knee revealed no 
evidence of joint space narrowing, no evidence of bony 
destruction, dislocation, or fracture, and no evidence of 
significant degenerative changes.  The soft tissues were also 
noted to be unremarkable.  The assessment indicated the only 
problem with the left knee was the veteran's subjective 
complaints of pain; that the examiner did not see any changes 
in the knee that would be consistent with reflex sympathetic 
dystrophy; and that functionally, the examiner did not 
believe his left knee disability was affecting the veteran 
much.

In his July 1997 notice of disagreement the veteran indicated 
he felt the examiner reached a conclusion of the current 
severity of his left knee disability before he ever examined 
the veteran, due to the good shape the veteran was in.

During an August 1998 VA orthopedic examination the veteran 
reported pain in his left knee with prolonged standing and 
working, and getting up out of a squatting position.  Upon 
physical examination positive crepitus was found on flexion 
and extension, which was palpable beneath the knee cap.  A 
stable knee cap was found, with no pain with mediolateral 
displacement.  No tenderness over the false joints was found, 
and negative Lochman's sign, negative posterior drawer sign, 
and negative pivot shift were found.  Varus stability of the 
left knee was also found.  The conclusion indicated the only 
remarkable finding was the crepitance.

The RO has rated the veteran's current left knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, assigning 
a noncompensable rating.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  The Board's selection of a 
diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with the law," if relevant data is examined and a 
reasonable basis exists for its selection.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 413-14 (1995); Butts v. Brown, 5 Vet. 
App. 532, 539 (1993).  Under that code, slight subluxation or 
lateral instability is rated 10 percent, whereas moderate and 
severe subluxation or lateral instability are rated 20 and 30 
percent, respectively.  There is no current evidence of 
recurrent subluxation or lateral instability, however.  There 
is no medical evidence of frequent locking of the knee (DC 
5258) involving cartilage, or of the removal of cartilage (DC 
5259).

The most recent medical evidence indicates the range of 
motion of the left knee to be 5 degrees extension and 135 
degrees flexion.  Normal range of motion of the knee is 0 
degrees extension and 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II.

As the veteran's current left knee flexion has been found to 
be 135 degrees, his evaluation under the criteria of DC 5260 
would be noncompensable.  Flexion must be limited to 45 
degrees for a 10 percent evaluation under this code.  As his 
current left knee extension has been found to be 5 degrees, 
his evaluation under the criteria of DC 5261 would also be 
noncompensable.  Extension must be limited to 10 degrees for 
a 10 percent evaluation under this code.  There is no 
clinical evidence of painful motion of the left knee.

In summary, the veteran's service-connected left knee 
disability is productive of a very slight limitation of 
extension and flexion, crepitus under the patella, and 
subjective complaints of pain with prolonged standing and 
working, and getting up out of a squatting position, but is 
not productive of subluxation or lateral instability, 
recurrent locking, flexion limited to less than 60 degrees, 
or extension limited to more than 5 degrees.  There is no 
clinical evidence to show that he has any greater limitation 
of motion due to pain, incoordination or any other symptom so 
as to support a higher rating under the cited legal 
authority.  38 C.F.R. § 4.45 provides that the factors of 
disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, since there is 
absolutely no current medical evidence of DeLuca 
symptomatology of the left knee, the Board is unable to 
conclude that the symptomatology warrants a compensable 
rating at any time subsequent to January 18, 1996.  
Fenderson, supra.  In determining a rating for a disability, 
the Board may only consider those factors which are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be legal error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Accordingly, the preponderance of the evidence is against a 
compensable rating for service-connected residuals of left 
knee injury, subsequent to January 18, 1996.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Additionally, the Board has considered the issue of whether 
the veteran's service-connected disability, standing alone, 
presented an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extraschedular evaluation is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 
Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence whatsoever has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service connected disability, as to render impractical 
the application of the regular schedular standards.  
Accordingly, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER


A compensable rating for service-connected residuals of left 
knee injury, subsequent to January 18, 1996, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

